J-S52016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEONARD R. REEL                            :
                                               :
                       Appellant               :   No. 131 EDA 2020

            Appeal from the PCRA Order Entered December 2, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1116711-1978


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                       FILED: JANUARY 11, 2021

        Leonard R. Reel (Appellant) appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas dismissing both a serial

petition filed pursuant to the Post Conviction Relief Act (PCRA),1 and a petition

for habeas corpus relief.        On appeal, Appellant challenges only the PCRA

court’s denial of habeas corpus relief based upon his assertion that the

sentencing     statute    for   first-degree   murder,   18   Pa.C.S.   §   1102,   is

unconstitutionally vague. For the reasons below, we affirm.

        On May 24, 1979, Appellant was sentenced to a term of life

imprisonment without parole, following his jury conviction of first-degree

murder for the October 1978 stabbing death of Wylie Howie.                      See
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S52016-20



Commonwealth v. Reel, 453 A.2d 923, 923 (Pa. 1982). Appellant was 23

years old at the time he committed the crime. See Appellant’s Petition for

Habeas Corpus Relief [ ] and for Post-Conviction Relief under the Post

Conviction Relief Act (“Hybrid Petition”), 5/5/16, at 2. The relevant, ensuing

procedural history was summarized by this Court in a prior memorandum

decision:

      On December 17, 1982, the Pennsylvania Supreme Court affirmed
      the judgment of sentence. [See Reel, 453 A.2d at 926.]

            Appellant filed his first pro se petition pursuant to the Post
      Conviction Hearing Act (PCHA)[, the predecessor to the PCRA,] on
      April 22, 1983. The PCHA court appointed counsel who filed an
      amended petition on May 3, 1985. Following oral argument on
      November 21, 1985, the PCHA court dismissed the petition
      without a hearing. Appellant did not file an appeal.

             On May 27, 1987, Appellant, through counsel, filed his
      second petition pursuant to the PCHA. On September 23, 1988,
      the PCHA court dismissed the petition without a hearing. On May
      25, 1989, this Court affirmed the denial of the second PCHA
      petition. [See Commonwealth v. Reel, 2957 PHL 1988 (unpub.
      memo.) (Pa. Super. May 25, 1989)]. Appellant did not seek leave
      to appeal to the Pennsylvania Supreme Court.

             Appellant, acting pro se, filed a third petition, this time
      pursuant to the PCRA, on October 29, 2002. The PCRA court
      dismissed the petition as untimely on April 2, 2003. Appellant did
      not file an appeal.

            On April 27, 2012, Appellant filed a pro se “Petition for a
      Writ of Habeas Corpus” in the Civil Trial Division of the
      Philadelphia Court of Common Pleas. Deeming the pleadings to
      be a PCRA petition, the Civil Trial Division sua sponte transferred
      the matter to the Criminal Trial Division. On September 8, 2014,
      Appellant filed an amended pro se petition. . . . On March 13,
      2015, the PCRA court dismissed the petition as untimely.




                                     -2-
J-S52016-20



Commonwealth v. Reel, 1000 EDA 2015 (unpub. memo. at 2-3) (Pa. Super.

Dec. 8, 2015) (footnote omitted), appeal denied, 21 EAL 2016 (Pa. Apr. 6,

2016).     This Court affirmed the order on appeal, and the Pennsylvania

Supreme Court denied allocatur review. See id.

       On May 5, 2016, Appellant filed a pro se combined habeas corpus/PCRA

petition, seeking relief from his sentence of life imprisonment without parole

based upon the decisions of the United States Supreme Court in Miller v.

Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 136 S.Ct.

718 (U.S. 2016).2 See Appellant’s Hybrid Petition at 1-4. That filing was still

pending when, on August 8, 2018, Appellant filed another petition for habeas

corpus relief, this time asserting that the sentencing statutes for first degree

murder — 18 Pa.C.S. § 1102(a)(1) and 42 Pa.C.S. § 97113 — are ambiguous

____________________________________________


2 In Miller, the Supreme Court held that “mandatory life without parole for
those under the age of 18 at the time of their crimes violates the Eighth
Amendment’s prohibition on ‘cruel and unusual punishments.’” Miller, 567
U.S. at 465.     In Montgomery, the Court held “Miller announced a
substantive rule of constitutional law,” which must be applied retroactively in
cases on state collateral review. Montgomery, 136 S.Ct. at 736.
3 Section 1102(a) of the Crimes Code provides that a person convicted of first
degree murder “shall be sentenced to death or to a term of life imprisonment
in accordance with 42 Pa.C.S. § 9711[.]” 18 Pa.C.S. § 1102(a)(1). Section
9711 provides, in relevant part:

       After a verdict of murder of the first degree is recorded and before
       the jury is discharged, the court shall conduct a separate
       sentencing hearing in which the jury shall determine whether the
       defendant shall be sentenced to death or life imprisonment.

42 Pa.C.S. § 9711(a)(1).



                                           -3-
J-S52016-20



as to whether he is eligible for parole. See Appellant’s Petition for Habeas

Corpus Relief Pursuant to Article I, § 14 of the Pennsylvania Constitution

(“Habeas Petition”), 8/28/18, at 2-4. On September 20, 2019, the PCRA court

issued notice of its intent to dismiss both Appellant’s Hybrid Petition and

subsequent Habeas Petition without conducting an evidentiary hearing

pursuant to Pa.R.Crim.P. 907. Appellant filed a timely pro se response on

October 10, 2019. Thereafter, on December 2, 2019, the PCRA court entered

an order dismissing Appellant’s Hybrid Petition as an untimely PCRA petition,

and dismissing Appellant’s Habeas Petition “for failing to raise a non-waived

claim.” Order, 12/2/19 (capitalization omitted). This timely appeal follows. 4

       Appellant raises one issue on appeal:

       Whether the trial court abused its discretion in dismissing
       Appellant’s [Habeas Petition] alleging Penal Statute 18 Pa.C.S. §
       1102(a) is unconstitutional and void under the Vagueness
       Doctrine because the statute fails to give a person of ordinary
       intelligence fair notice that its true penalty is [l]ife imprisonment
       “without parole?”

Appellant’s Brief at 3.5

       Preliminarily, we note the PCRA court properly determined Appellant’s

void-for-vagueness claim is not cognizable under the PCRA, and should be

considered under the rubric of habeas corpus review.         See PCRA Ct. Op.,

12/24/19, at 6-7. See also Commonwealth v. Smith, 194 A.3d 126, 138
____________________________________________


4 The PCRA court did not direct Appellant to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal.

5Appellant does not raise any challenge to the court’s denial of PCRA relief
under Miller and Montgomery.

                                           -4-
J-S52016-20



(Pa. Super. 2018) (appellant’s challenge of “legislature’s alleged failure to

provide adequate notice of the penalty for first-degree murder” is not

cognizable under the PCRA and should be consider under habeas corpus).

“Our standard of review of a trial court’s order denying a petition for writ

of habeas corpus is limited to abuse of discretion.”    Rivera v. Pennsylvania

Dep't of Corr., 837 A.2d 525, 528 (Pa. Super. 2003) (citation omitted).

Accordingly, we will reverse the order on appeal only if the trial court

“misapplied the law or exercised its discretion in a manner lacking reason.”

Id. (citation omitted).

      Appellant argues Section 1102(a) “does not give fair notice that its

penalty of ‘a term of life imprisonment’ is in reality a sentence of a term of life

imprisonment ‘without parole.’” Appellant’s Brief at 8. Rather, he maintains

“Pennsylvania Courts must go outside the literal wording (or face) of . . .

Section 1102(a) to define the full scope, affect, and reach, of its penalty.” Id.

at 12. Thus, he contends the courts’ interpretation of the statute as precluding

parole violates “Federal Constitutional Due Process.” Id. at 9.

      Here, the PCRA court determined Appellant’s claim was waived because

he failed to “challenge the constitutionality of either statute at sentencing or

in a post-sentence motion.” PCRA Ct. Op. at 1-2. We agree. In Smith, this

Court held that habeas claims are subject to waiver when a petitioner fails to

“exhaust all available remedies before resorting to the habeas corpus

remedy.”    Smith, 194 A.3d at 138 (holding habeas void-for-vagueness

challenge to first degree murder statute waived when appellant failed to raise

                                       -5-
J-S52016-20



the issue at sentencing or in a post-sentence motion).                See also

Commonwealth Rouse, 191 A.3d 1, 6-7 (Pa. Super. 2018) (habeas void-

for-vagueness challenge to second-degree murder statute is subject to

waiver).

       Appellant does not dispute that he failed to raise this claim in the trial

court. See Appellant’s Brief at 14. Rather, he contends his waiver was not

“knowing and intelligent . . . since he was not informed on the record that

failure to do so would affect his right to raise issues upon appeal.”        Id.

Appellant maintains “[n]owhere, [on the record] was it stated to [him] that

an issue to be pressed upon appeal must first be presented in the Rule 1410

motion.”6 Id. at 15.

       We note Appellant raised this defective colloquy claim for the first time

in his appellate brief. Thus, the PCRA court did not have the opportunity to

address it. However, we conclude that his argument is, in actuality, a charge

of ineffective assistance of counsel. Indeed, Appellant acknowledges that he

“was advised by his trial counsel [at his sentencing hearing] of some of [his]

rights concerning appeals and Rule 1410 Motions[.]” Appellant’s Brief at 15.

Thus, Appellant’s contention that counsel failed to adequately inform him of

his post-sentence rights and obligations invokes a claim of ineffectiveness of

counsel. Such a claim is clearly cognizable under the PCRA. See 42 Pa.C.S.

§ 9543(2)(ii).     However, Appellant did not raise this issue in his Hybrid
____________________________________________


6 Pennsylvania Rule of Criminal Procedure 1410 was renumbered Rule 720,
effected April of 2001. See Pa.R.Crim.P. 720, Credits.

                                           -6-
J-S52016-20



Petition, nor does he attempt to overcome the untimeliness of such a claim,

had it been properly raised.   See Notice Pursuant to Pennsylvania Rule of

Criminal Procedure 907, 9/20/19, at 1 (explaining why Appellant’s Hybrid

Petition was untimely filed). Accordingly, no relief is warranted.

      Because we detect no abuse of discretion on the part of the PCRA court

in dismissing Appellant’s Habeas Petition, we affirm the order on appeal.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/21




                                     -7-